Citation Nr: 0527668	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-37 919	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.

  
FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1941 to November 1945.

2.	On December 9, 2004, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, that the veteran died on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


